Citation Nr: 1539809	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for lumbosacral spine, including degenerative disc disease and degenerative joint disease with radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from April 2000 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah and issued by the RO in Anchorage, Alaska.  The Veteran's claim was previously remanded by the Board in December 2014.  

In May 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the issue of service connection for lumbosacral spine degenerative disease and degenerative joint disease with radiculopathy in December 2014 to obtain an addendum opinion on both a direct and presumptive basis.  The April 2015 addendum gave an opinion regarding direct service connection, but did not provide an opinion on whether or not the Veteran's diagnosed lumbosacral spine degenerative disc disease and degenerative joint disease with radiculopathy manifested within one year of the Veteran's service discharge in July 2002.  Without the requested opinion, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271  (1998).  Therefore, the claim must be remanded to obtain an addendum opinion on whether or not the Veteran's lumbar spine arthritis manifested in-service, or within one year of discharge.

Furthermore, the Board notes that the examiner's April 2015 addendum opinion was based on an inaccurate history of the Veteran.  When discussing the Veteran's service treatment records, the examiner stated that "[t]he record is absent [of] any reports of injury to the back and no indication of acute or chronic low back pain."  However, a May 2001 service treatment record shows that the Veteran had complaints of neck pain for five and half months, and complaints of sharp pains to the midsection of his upper back with strenuous activity.  The Veteran stated that he had decreased range of motion when lifting his arms above his head.  The Veteran was assessed with pain at C7 to T2 area, neck pain, possible cervical strain with vestibulospinal reflex arthritis.  (See pg 39 Service treatment Records in VBMS).  The current opinion, based upon an inaccurate history, lacks probative value and is inadequate.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, an addendum opinion regarding direct nexus is also necessary.

At the Veteran's travel Board hearing, he stated that he received medical care from Better Health and Pain Wellness Center in 2004, and that he had lay statements that he intended to submit on his behalf.  While the Veteran did not submit these records, as this matter is remanded, the Veteran should be provided another opportunity to submit the records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).


Accordingly, the case is REMANDED for the following action:

1. Obtain from the Veteran an authorization to request medical treatment records from the Better Health and Pain Wellness Center.

2.  Contact the Veteran and request that he provide any additional "buddy statements" or evidence referenced at the May 2013 travel Board hearing.

3.  Return the claims file, to include a copy of this remand, to the April 2015 VA examiner for an addendum opinion.  If the examiner who drafted the April 2015 addendum opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine the following:

a) Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a lumbosacral spine disability (DJD/DDD) with radiculopathy is related to active service or any incident in service, to include sustaining a back injury while utilizing a post picker or being thrown from a personnel carrier and/or to the May 2001 complaint of upper back pain.  A complete rationale must be provided for any opinions expressed.

The examiner should discuss the May 2001 service treatment record showing complaints of neck pain, upper back pain, decreased range of motion when lifting his arms, and the assessment of pain at C7 to T2 area, neck pain, possible cervical strain with vestibulospinal reflex arthritis.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record if necessary.

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed lumbosacral spine degenerative disc disease and degenerative joint disease with radiculopathy manifested within one year of the Veteran's service discharge in July 2002.  

The examiner should specifically comment on the Veteran's in-service assessment of possible cervical strain with vestibulospinal reflex arthritis documented in May 2001, and the Veteran's contention that he was experiencing chronic lower back pain within one year of service discharge.  A complete rationale must be provided for any opinions expressed.

4.  Thereafter, readjudicate the claim for lumbosacral spine degenerative disease and degenerative joint disease with radiculopathy.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




